Name: Council Decision 2014/294/CFSP of 20 May 2014 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: politics and public safety;  EU finance;  European construction;  Africa
 Date Published: 2014-05-21

 21.5.2014 EN Official Journal of the European Union L 151/24 COUNCIL DECISION 2014/294/CFSP of 20 May 2014 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). Decision 2013/233/CFSP expires on 21 May 2015. The financial reference amount set therein covers the period from 22 May 2013 until 21 May 2014. (2) Decision 2013/233/CFSP should be amended to extend the period covered by the financial reference amount until 21 May 2015. (3) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is hereby amended as follows: (1) Article 11(5) is replaced by the following: 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (2). (2) OJ L 274, 15.10.2013, p. 1.;" (2) Article 13(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2013 to 21 May 2014 shall be EUR 30 300 000. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2014 to 21 May 2015 shall be EUR 26 200 000.; (3) In paragraphs 1 and 2 of Article 15, the references to Decision 2011/292/EU are replaced by references to Decision 2013/488/EU. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 May 2014. For the Council, The President A. KYRIAZIS (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15).